 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT dated as of September 1, 2006 by and between
AMERISAFE, INC., a Texas corporation (the “Company”), and David O. Narigon (the
“Employee”).
WITNESSETH:
     WHEREAS the Company desires to induce the Employee to continue in the
employment by the company for the period provided in this Agreement, and the
Employee is willing to continue such employment with the Company on a full-time
basis, all in accordance with the terms and conditions set forth below;
     NOW, THEREFORE, for and in consideration of the premises hereof and the
mutual covenants contained herein, the parties hereto hereby covenant and agree
as follows:

1.   Employment.

  (a)   The Company hereby agrees to employ the Employee, and the Employee
hereby accepts such employment with the Company, for the period set forth in
Section 2 hereof, subject to the terms and conditions hereinafter set forth.

  (b)   The Employee affirms and represents that he is under no obligation to
any former employer or other party which is in any way inconsistent with, or
which imposes any restriction upon, the Employee’s employment hereunder with the
Company, the employment of the Employee by the Company, or the Employee’s
undertakings under this Agreement.

2.   Term of Employment. Unless earlier terminated as provided in this
Agreement, the term of the Employee’s employment under this Agreement shall be
for a period beginning on September 1, 2006 (the “Effective Date”) and ending on
the third anniversary of the Effective Date, September 1, 2009, provided,
however, that this Agreement shall automatically renew for successive one year
periods, unless either party shall notify the other in writing not less than
thirty (30) days prior to the third anniversary date or any successive
anniversary date that it does not intent to renew this Agreement. Such period,
plus any annual renewal periods, or, if the Employee’s employment hereunder is
earlier terminated as provided herein and including termination pursuant to
Section 9 (a)(i)-(v), or such shorter period, is sometimes referred to herein as
the “Employment Term”.

3.   Duties. The Employee shall be employed by the Company as a senior executive
officer and shall endeavor in good faith to competently perform such duties as
inherent in his/her

 



--------------------------------------------------------------------------------



 



    employment and/or any designated job position and/or as specified by the
Company and shall also perform and discharge such other employment duties and
responsibilities as the Board of Directors of the Company shall from time to
time reasonably determine, not inconsistent with his/her position as a senior
executive officer with the Company. Employee shall also comply with any By-Laws
of the Company, as applicable. The Employee shall perform his duties principally
at the offices of the Company at 2301 Highway 190 West, DeRidder, Louisiana,
with such travel to such other locations from time to time as the Board of
Directors of the Company may reasonably prescribe. Except as may otherwise be
approved in advance by the Board of Directors of the Company, and except during
vacation periods and reasonable periods of absence due to sickness, personal
injury or other disability, the Employee shall devote his full time during
normal business hours throughout the Employment Term to the services required of
him hereunder; provided that the foregoing shall not prohibit the Employee from
engaging in reasonable charitable and community activities. The Employee shall
render his business services exclusively to the Company and its subsidiaries
during the Employment Term and shall use his good faith efforts, judgment and
energy to improve and advance the business and interests of the Company and its
subsidiaries in a manner consistent with the duties of his position.   4.  
Conflicts of Interest and Compliance. Employee shall not engage in any conflict
of interest and/or take any actions or engage in any conduct which is contrary
to the exclusive interests of the Company. Employee shall comply with all
applicable laws and regulations (federal, state and/or local) and shall comply
with all applicable directives, orders and regulations of any governmental
agency or regulatory body including federal, state and local agencies and
bodies. Employee shall also comply with all policies and procedures of the
Company and directives of the Board of Directors. Employee understands,
acknowledges and agrees that he/she may hold a position of trust and that
fiduciary duties and responsibilities may apply under applicable law and that
these duties and responsibilities may be continuing in nature, even after
separation from employment. Employee agrees to fully and faithfully perform and
discharge all such duties, responsibilities and obligations.   5.   EEO
Compliance. Employee shall not engage in any conduct which constitutes an
unlawful employment practice or which violates any laws or regulations (federal,
state and/or local) prohibiting discrimination, harassment and/or retaliation.
Employee acknowledges that the Company is an Equal Opportunity Employer and
prohibits all forms of unlawful discrimination in the terms and condition of
employment and prohibits all forms of harassment, including sexual harassment.  
6.   Salary and Bonus.

  (a)   Salary. As compensation for the services to be performed by the Employee
hereunder during the Employment Term, the Company shall pay the Employee a base
salary at the annual rate of not less than One Hundred Eighty-five Thousand
Dollars ($185,000) for the period September 1, 2006 through December 31, 2006,
then a base salary at the annual rate of Two Hundred Thousand Dollars ($200,000)
beginning January 1, 2007 (said amount, together with any increases thereto as
may be determined from time to time by the Compensation Committee of the Board
of Directors of the Company in its sole

2



--------------------------------------------------------------------------------



 



      discretion, being hereinafter referred to as “Salary”). Any Salary payable
hereunder shall be paid in regular intervals in accordance with the Company’s
payroll practices from time to time in effect, but in no event less than
monthly.     (b)   Bonus. The Employee shall be eligible to receive bonus
compensation from the Company in respect of each fiscal year (or portion
thereof) occurring during the Employment Term in amounts, if any, as may be
determined by the Compensation Committee of the Board of Directors of the
Company in its sole discretion on the basis of performance-based criteria to be
established from time to time by such Committee in its sole discretion.     (c)
  Withholding, Etc. The payment of any Salary and Bonus under this Section 6,
and the payment of any severance pay pursuant to Section 7 hereof, shall be
subject to applicable withholding and payroll taxes, and such other deductions
as may be required under the Company’s employee benefit plans.

7.   Other Benefits.       During the Employment Term, the Employee shall:

  (a)   be eligible to participate in all employee fringe benefits and pension
and/or profit sharing plans that may be provided by the Company for its other
senior executive officers in accordance with the provision of any such plans, as
the same may be in effect from time to time;     (b)   be eligible to
participate in all medical and health plans or other employee welfare benefit
plans that may be provided by the company for its other senior executive
officers in accordance with the provisions of any such plans, as the same be in
effect from time to time;     (c)   be entitled to at least 23 vacation/personal
days in each calendar year; the Employee shall also be entitled to all paid
holidays given by the company to its other senior executive officers;     (iv)  
be entitled to sick pay and disability benefits in accordance with any Company
policy that may be applicable to other senior executive officers from time to
time;     (v)   be entitled to a car allowance consistent with Company practice
as of the date hereof; and     (vi)   be entitled to reimbursement for all
reasonable out-of-pocket business expenses incurred by the Employee in the
performance of his duties hereunder in accordance with company policy that may
be applicable to senior executive officers from time to time.

3



--------------------------------------------------------------------------------



 



8.   Confidential Information. The Employee hereby covenants, agrees and
acknowledges as follows:

  (a)   The Employee has and will have access to and will participate in the
development of or be acquainted with confidential or proprietary information and
trade secrets that directly or indirectly relate to the business, prospects,
operations and other aspects of the Company and any other present or future
subsidiaries of the Company (collectively with the Company, the “Companies”),
including but not limited to (1) customer lists; the identity, lists or
descriptions of new or prospective customers; financial statements; cost reports
or other financial information; contract proposals or bidding information,
business plans; training and operations methods and manuals; personnel records;
software programs; reports and correspondence; and management systems, policies
or procedures, including related forms and manuals; (ii) information pertaining
to future developments such as future marketing or acquisition plans or ideas;
and (iii) all other tangible and intangible property, which are used in the
business and operations of the Companies but not made public. The information
and trade secrets relating to the business of the Companies described
hereinabove in this paragraph (a) are hereinafter referred to collectively as
the “Confidential Information”, provided that the term “Confidential
Information” shall not include any information (x) that is or becomes publicly
available (other than as a result of violation of this Agreement by the
Employee), or (y) that the Employee receives or received on a non-confidential
basis from a source (other than the Companies or any of their representatives)
that is not prohibited from disclosing such information by a legal, contractual
or fiduciary obligation (provided, however that the Employee shall not be deemed
to be in violation of this clause (y) unless he has actual knowledge of any such
obligation on the party of any such source).     (b)   The Employee shall not
disclose, use or make known for his or another’s benefit any Confidential
Information or use such Confidential Information in any way except in connection
with the performance of the Employee’s duties under this Agreement. The Employee
may disclose Confidential Information in response to an order or subpoena of a
court or governmental agency of competent jurisdiction and authority provided,
however, notice of such order or subpoena shall be immediately communicated to
the Company telephonically and in writing so that the Company shall have an
opportunity to intervene and assert its rights to nondisclosure prior to any
response by Employee to such an order or subpoena and in such notice, Employee
shall advise as to whether or not he/she intends to comply with and/or respond
to the order and/or subpoena.     (c)   The Employee acknowledges and agrees
that a remedy at law for any breach or threatened breach of the provisions of
this Section 6 would be inadequate and, therefore, agrees that the Company shall
be entitled to injunctive relief in addition to any other available rights and
remedies in case of any such breach or threatened breach; provided, however,
that nothing contained herein shall be construed as prohibiting the Company from
pursuing any other rights and remedies available for any such breach or
threatened breach.

4



--------------------------------------------------------------------------------



 



  (d)   The Employee agrees that upon termination of his employment with the
Company for any reason, the Employee shall promptly return to the Company all
Confidential Information in his possession in whatever form maintained
(including, without limitation, computer disks and other electronic media).    
(e)   The obligations of the Employee under this Section 8 shall, except as
otherwise provided herein, survive the termination of the Employment Term and
the expiration or termination of this Agreement for a period of five years.

7.   Termination.

  (a)   The Employee’s employment hereunder shall be terminated upon the
occurrence of any of the following:

  (i)   death of the Employee;     (ii)   the Employee’s inability to perform
his duties on account of disability or incapacity for a period of one hundred
eighty (180) or more days, whether or not consecutive, within any period of
twelve (12) consecutive months;     (iii)   a Termination for Cause (as defined
herein);     (iv)   a Termination Without Cause (as defined herein); or     (v)
  termination of the Employee’s employment hereunder by the Employee at any time
other than a termination by the Employee pursuant to Section 9(a)(iv) hereof (a
“Resignation”).         The term “Termination for Cause” shall mean a
termination of the Employee’s employment hereunder by action of the Board of
Directors of the Company at any time, including during the Employment Term, as a
result of any of the following with respect to the Employee: (1) indictment or
arrest for the alleged commission of a felony, (2) acts of dishonesty or moral
turpitude which are materially detrimental to the Companies, (3) acts or
omissions which the Employee reasonably knew were likely to materially damage
the business of the Company, (4) failure by the Employee to obey the reasonable
and lawful orders of the Board of Directors of the Company, or (5) gross
negligence by the Employee in the performance of, or willful disregard by the
Employee of, his obligations hereunder; provided, however, that prior to any
termination pursuant to clauses (4) or (5) above, the Board of Directors of the
Company shall have provided the Employee with written notice of such action,
failure or event and a reasonable period in which to cure the same. This advance
notice and cure provision for termination pursuant to clauses (4) or (5) above
shall not apply and is not required if giving notice and/or a cure period would
be contrary to the best interests of the Company

5



--------------------------------------------------------------------------------



 



      The term “Termination Without Cause” shall mean: (1) the Company is giving
written notice at any time, including during the Employment Term, to the
Employee that the Employee’s employment is being terminated or non-renewed
(pursuant to paragraph 2. hereof) other than pursuant to clauses (i), (ii) or
(iii) of the first paragraph of this Section 7(a), or (2) the Employee giving
written notice to the Company that he is terminating his employment with the
Company upon the occurrence of any of the following items:

  (A)   significant adverse change in the nature or scope of the authorities,
powers, functions, responsibilities or duties associated with the job position
designated and/or existing at the effective date of this Agreement, a reduction
in the Employee’s salary, or the termination of the Employee’s rights to any
employee benefits to which he was entitled pursuant to this Agreement (other
than a termination of rights or benefits applicable to all executive officers),
any of which is not remedied within 10 calendar days after receipt by the
Company of written notice from the Employee of such change, reduction or
termination as the case may be;     (B)   the Company shall require the Employee
to have his principal location of work changed to any location which is in
excess of 25 miles from the location thereof as of the date of this Agreement
without his prior written consent; or     (C)   without limiting the generality
or effect of the foregoing, any material breach of this Agreement by the Company
or any successor thereto.     (D)   a “Change of Control”. For purposes of this
Agreement and this provision, a Change of Control shall mean the following:
(i) sale of all or substantially all of the Company’s assets to any person or
entity, or (ii) a merger, consolidation or other similar business combination of
the Company or of the subsidiaries of the Company taken as a whole (the
“Subsidiaries”), with or into another company when the Company is not the
surviving company of such merger, consolidation or other business combination.

  (b)   In the event that the Employee’s employment is terminated at any time by
a Termination Without Cause, for a 12 month period following the effective date
of such termination, the Company shall (i) pay (as severance, termination pay,
contract payout, compensation and/or liquidated damages) the Salary that would
have otherwise been payable to the Employee during such period. This amount will
be paid during such period in accordance with the Company’s then existing
payroll practices, methods and/or pay periods. In addition, in the event that
Employee’s employment is terminated at any time by Termination Without Cause,
the Company will pay and/or reimburse Employee for a 12 month period following
such termination the actual cost of COBRA continuing health coverage premiums.
In this regard, if the Employee is eligible for COBRA continuing health benefits
and if

6



--------------------------------------------------------------------------------



 



      Employee timely elects COBRA continuing health care coverage, the Company
will pay and/or reimburse up to a maximum of 12 months of COBRA continuing
health care coverage premiums. It shall be at the Company’s option and
discretion to either pay the COBRA premiums directly or to reimburse the
Employee for premiums that the Employee pays for COBRA continuing health
coverage. Any premiums or amounts due for COBRA continuing health coverage
beyond the 12 month period referenced above shall be at the sole cost and
expense of Employee and will not be paid an/or reimbursed by the Company. The
above described obligations of the Company (continuation of salary for a
12 month period following Termination Without Cause and payment of COBRA
premiums for a 12 month period following Termination Without Cause) shall be the
exclusive remedies and payment obligations and no other amounts or obligations
will be due and owing by the Company to Employee. In this regard, Termination
Without Cause may be effectuated at any time during the Employment Term or
renewal and the only amounts that the Company will be obligated or required to
pay are the amounts calculated according to the formulas set forth above.

  (c)   Notwithstanding anything to the contrary expressed or implied herein,
except as required by applicable law and except as set forth in Section 9(b)
above, the Company shall not be obligated to make any payments to the Employee
or on his behalf of whatever kind or nature by reason of the Employee’s
cessation of employment (including, without limitation, by reason of a
Termination for Cause), other than (i) such amounts, if any, of his Salary as
shall be accrued and remained unpaid as of the date of said cessation and
(ii) such other amounts, if any, which may be then otherwise payable to the
Employee pursuant to the terms of the Company’s benefits plans or pursuant to
Section 7 above.

10.   Restrictive Covenants.

  10.01   Noncompetition and Nonsolicitation of Customers.

  (a)   The Employee agrees that during the Noncompete Period (as defined
herein), without the prior written consent of the Company, Employee shall
refrain, directly or indirectly, and whether as a principal, agent, employee,
owner, partner, officer, director, shareholder, member or otherwise, alone or in
association with any other person or entity, from carrying on or engaging in a
business similar to that of the Company and/or from soliciting customers of the
Company within the Designated Area, so long as the Company carries on like a
business therein.     (b)   Noncompete Period. For purposes of this Agreement,
the “Noncompete Period” shall mean the Employment Term plus:

  (i)   in the event that the employment of the Employee is terminated by a
Termination Without Cause, a period of 12 months. As such, the Noncompete Period
would be the term and duration of employment and would extend beyond
terminations and/or separation for 12 months; or

7



--------------------------------------------------------------------------------



 



  (ii)   in the event that the employment of the Employee is terminated by the
Company by a Termination With Cause, or by the Employee’s Resignation pursuant
to Section 9(v) of this Agreement or the Employee’s nonrenewal under Section 2
of this Agreement, the Noncompete Period shall expire upon the expiration,
termination and/or separation of the Employee’s employment with the Company;
provided, however, in such event the Company shall have the exclusive option and
absolute right of extending the Noncompete Period for a period of 12 months
following the termination and/or separation of employment if the Company:
(1) delivers written notice to the Employee irrevocably exercising such option
before employment termination and/or separation or within 180 days after
employment separation and/or termination and (2) agrees to pay and does pay the
employee the Salary and Benefit amounts as designation under Section 9(b) of
this Agreement for such 12 month period. If the Company exercises this option
and right and complies with the requirements for same, the Noncompete Period
shall be extended for the 12 month period designed and Employee agrees and
acknowledges that he/she if bound by such period.

  (c)   Definition of Designated Area. The term “Designated Area” shall mean the
states, parishes, counties and/or municipalities designated in Attachment “A”.  
  (d)   Business of the Company. Employee acknowledges and understands that the
“business” of the Company involves and relates to the underwriting of risks for
workers’ compensation insurance and related services. Employee further
acknowledges, agrees and represents that he/she understands and knows the
business in which the Company is engaged and the scope, activities and/or
business pursuits involved in the business of the Company and in the
underwriting of risks for workers’ compensation insurance and related services.
Employee further acknowledges and understands that the noncompetition and
nonsolicitation of customer restrictions in this Agreement prohibit the Employee
from engaging, in any capacity and/or any position, and/or from conducting any
activities and/or business similar to that of the Company and under the specific
terms and conditions of this Agreement.     (e)   Customers of the Company. For
purposes of this Agreement, “customers” shall include, but are not limited to,
insured businesses and/or entities who have and/or have had insurance coverage
with the Company and insurance agents with whom the Company has contracts,
agreements, arrangements and/or any type of business, insurance placement and/or
working relationship. Employee acknowledges and represents that he/she
understands the nature of the Company’s customer relationships and who and/or
what comprises its customers.

  10.02   Nonsolicitation. Employee shall not, during the Noncompete Period,
directly or indirectly solicit or induce, or attempt to solicit or induce, any
employee, agent of or

8



--------------------------------------------------------------------------------



 



      consultant to the Company to leave his or her employment or terminate his
or her consultation agreement or similar relationship with the Company.    
10.03   Amerisafe Designation. As used in this Section 10, Amerisafe, Inc.
and/or the “Company” includes Amerisafe, Inc., American Interstate Insurance
Company, Silver Oak Casualty, Inc., American Interstate Insurance Company of
Texas, and any and all predecessor entities, successor entities, affiliate
entities, parent companies and subsidiaries. The parties acknowledge and agree
that the restrictive covenants in this Section 10 enure to the benefit of and
operate for the interest of all of the above-mentioned companies and affiliates.
    10.04   Remedies. In the event of a breach, or a threatened or attempted
breach, or any provision of this Section 10 by the Employee, the parties
recognize that such a breach would cause irreparable harm to the Company, thus
the Company shall, in addition to all other remedies, be entitled to: (a) a
temporary, preliminary and/or permanent injunction against such breach without
the necessity of showing any actual damages or any irreparable injury; (b) a
decree for the specific performance of this Agreement; and/or (c) damages,
attorney’s fees and costs. All remedies in favor of the Company shall not be
exclusive, but shall be cumulative.     10.05   Construction Reformation and
Severability. It is understood and agreed that, should any portion of any clause
or paragraph of this Section 10 be deemed too broad to permit enforcement to its
full extent, or should any portion of any clause or paragraph of this Section 10
be deemed unreasonable, then said clause or paragraph shall be reformed and
enforced to the maximum extent permitted by law. Additionally, if any of the
provisions of this Section 10 are ever found by a court of competent
jurisdiction to exceed the maximum enforceable (i) periods of time,
(ii) geographic areas of restriction, (iii) scope of noncompetition or
nonsolicitation and/or (iv) description of the Company’s business or customers,
or for any other reason, then such unenforceable element(s) of this Section 10
shall be reformed and reduced to the maximum periods of time, geographic areas
of restriction, scope of noncompetition or nonsolicitation and/or description of
the Company’s business that is permitted by law. In this regard, any
unenforceable, unreasonable and/or overly broad provision shall be reformed
and/or severed so as to permit enforcement to the fullest extent permitted by
law. Reformation and severability shall apply.     10.06   Reasonableness.
Employee acknowledges, represents and agrees that the restrictive covenants in
this Section 10 are reasonable in nature, scope, time and territory and in the
terms and conditions set forth herein. Employee acknowledges, represents and
agrees that the Company has expended substantial cost in training Employee and
that the Company has provided him/her with access to valuable information and
has provided him/her with valuable experience. In addition, Employee
acknowledges, represents and agrees that the Company has placed Employee in
contact with its customers, and has made Employee part of its business plans.
Employee further acknowledges, represents and agrees that Employee would not
have obtained such training, experience, contacts and information from other
sources without the

9



--------------------------------------------------------------------------------



 



      employment relationship with the Company. Employee further acknowledges,
represents and agrees that the foregoing have occurred and/or resulted based on
the Company’s reliance on these restrictive covenants and Employee’s
representations and obligations made herein. Employee further acknowledges,
represents and agrees that this Section 10 and the obligations of Employee under
these restrictive covenants are reasonable in order to protect the legitimate
interests of the Company. Employee further acknowledges, represents and agrees
that by virtue of his/her job position, he/she has become an integral and
influential component of the Company’s current and future business plans. It is
the Employee’s desire and intent that this Agreement be given full force and
effect.

11.   Non-Assignability.

  (a)   Neither this Agreement nor any right or interest hereunder shall be
assignable by the Employee or his beneficiaries or legal representatives without
the Company’s prior written consent; provided, however, that nothing in this
Section 11(a) shall preclude the Employee from designating a beneficiary to
receive any benefit payable hereunder upon his death or incapacity.     (b)  
Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation or to exclusion, attachment, levy
or similar process or to assignment by operation of law, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void and of
no effect.

12.   Binding Effect. Without limiting or diminishing the effect of Section 11
hereof, this Agreement shall inure to the benefit of and be binding upon the
parties hereto ad their respective heirs, successors, legal representatives and
assigns.   13.   Notices. All notices which are required or may be given
pursuant to the terms of this Agreement shall be in writing and shall be
sufficient in all respects if given in writing and (i) delivered personally,
(ii) five business days after being mailed by certified or registered mail,
return receipt requested and postage prepaid, (iii) sent via a nationally
recognized overnight courier, or (iv) sent via facsimile confirmed by certified
or registered mail, return receipt requested and postage prepaid, if to the
Company at the Company’s principal place of business, and if to the Employee, at
his home address most recently filed with the Company, or to such other address
or addresses as either party shall have designated in writing to the other party
hereto.   14.   Law Governing. This Agreement shall be governed by and construed
in accordance with the laws of the State of Louisiana.   15.   Severability. The
Employee agrees that in the event that any court of competent jurisdiction shall
finally hold that any provision of this Agreement is void or constitutes an
unreasonable restriction against the Employee, this Agreement shall not be
rendered void but shall apply with respect to such extent as such court may
judicially determine constitutes a reasonable

10



--------------------------------------------------------------------------------



 



    restriction under the circumstances. If any part of this Agreement is held
by a court of competent jurisdiction to be invalid, illegible or incapable of
being enforced in whole or in part by reason of any rule of law or public
policy, such part shall be deemed to be severed from the remainder of this
Agreement for the purpose only of the particular legal proceedings in question
and all other covenants and provisions of this Agreement shall in every other
respect continue in full force and effect and no covenant or provision shall be
deemed dependent upon any other covenant or provision. Severability and
reformation shall apply.       It is understood and agreed that should any
portion of any clause or paragraph of this Agreement be deemed too broad to
permit enforcement to its full extent or should any portion of any clause or
paragraph of this Agreement be deemed unreasonable, then said clause or
paragraph shall be reformed and enforced to the maximum extent permitted by law.
  16.   Waiver. Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.   17.   Entire Agreement;
Modifications. This Agreement, with referenced Attachment “A”, constitutes the
entire and final expression of the agreement of the parties with respect to the
subject matter hereof and supersedes all prior and/or contemporaneous
agreements, oral and written, between the parties hereto with respect to the
subject matter hereof. This Agreement may be modified or amended only by an
instrument in writing signed by both parties hereto.   18.   Counterparts. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

            AMERISAFE, INC.
      By:   /s/ C. Allen Bradley, Jr.         C. Allen Bradley, Jr.,
President/CEO             

            EMPLOYEE:
      /s/ David O. Narigon       David O. Narigon           

11